UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-01236 DWS Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 3/31 Date of reporting period: 3/31/2013 ITEM 1. REPORT TO STOCKHOLDERS MARCH 31, 2013 Annual Report to Shareholders DWS Alternative Asset Allocation Fund Contents 4 Letter to Shareholders 5 Portfolio Management Review 12 Performance Summary 15 Investment Portfolio 19 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 28 Notes to Financial Statements 40 Report of Independent Registered Public Accounting Firm 41 Information About Your Fund's Expenses 42 Tax Information 43 Summary of Management Fee Evaluation by Independent Fee Consultant 47 Board Members and Officers 52 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. The fund expects to invest in underlying funds that emphasize alternatives or non-traditional asset categories or investment strategies, and as a result, it is subject to the risk factors of those underlying funds. Some of those risks include stock market risk, credit and interest rate risk, volatility in commodity prices and high-yield debt securities, short sales risk and the political, general economic, liquidity and currency risks of foreign investments, which may be particularly significant for emerging markets. The fund may use derivatives, including as part of its Global Tactical Asset Allocation (GTAA) strategy. The fund expects to have direct and indirect exposure to derivatives, which may be more volatile and less liquid than traditional securities. The fund could suffer losses on its derivative positions. See the prospectus for additional risks and specific details regarding the fund's risk profile. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: As the U.S. and global economies regain their footing, economists are cautiously looking to a less erratic year for the financial markets in 2013. In the U.S. specifically, positive trends in areas such as housing starts and job creation suggest ongoing recovery, albeit at a relatively mild pace. Supporting this view, Larry Adam, Deutsche Asset & Wealth Management's Chief Investment Strategist for Wealth Management, cites the potential for increased bank lending, a rise in business spending, and improved consumer confidence as underlying forces that may act as catalysts for continued positive growth. Still, critical issues are yet to be resolved. As Washington wrangles with debt concerns, spending, and monetary and fiscal policy, a fair amount of uncertainty lingers. Despite gains in the broad stock market, sluggish growth and historically low interest rates continue to pose a challenge to investors seeking a strategy for growth or retirement income. Against this backdrop, what can you do? Stay focused. Second-guessing investment decisions based on headlines, short-term market fluctuations or emotion is never a reliable strategy. Also, remember that the investment professionals who manage your DWS fund bring a wealth of experience over a variety of market cycles, along with access to a broad network of research and analytical resources. At Deutsche Asset & Wealth Management we embrace the concept of discipline and the value of maintaining a long-term view. We urge you to do the same. Best regards, Douglas Beck, CFA President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 12 through 14 for more complete performance information. Investment Strategy The fund seeks to achieve its objective by investing in alternative (or non-traditional) asset categories and investment strategies. This fund is a fund-of-funds, which means its assets are invested in a combination of other DWS funds, certain other securities and derivative instruments. The fund may also invest in securities of exchange-traded funds ("ETFs") or hedge funds when the desired economic exposure to a particular asset category or investment strategy is not available through a DWS fund. DWS Alternative Asset Allocation Fund invests in a wide range of exchange-traded funds and DWS mutual funds, plus a Global Tactical Asset Allocation (GTAA) strategy, which together provide extensive exposure to alternative asset classes. During the 12-month period ended March 31, 2013, the Class A shares of the fund returned 6.57% and underperformed the 9.58% return of the benchmark — a blend of 70% in the MSCI World Index and 30% in the Barclays U.S. Aggregate Bond Index. The two indices returned 11.86% and 3.77%, respectively. As always, it is important to remember that in keeping with the fund's objective of seeking capital appreciation, our primary goal is not to keep up with the stock market's short-term performance, but to provide investors with strategies for longer-term portfolio diversification. The fund outperformed the 2.62% average return of the funds in its Morningstar peer group, Multialternative Funds, during the annual period. The fund is also comfortably ahead of the peer group in the three- (5.58% vs. 2.45%) and five-year (1.98% vs. 1.07%) intervals. Fund Performance We divide the fund's holdings into five categories in order to reflect what each allocation offers in terms of its ability to diversify traditional portfolios: •Hedging Strategies (Target weighting, 16.5% of assets): This portion of the fund, which seeks to generate returns independent of the broader financial markets, lagged the blended benchmark but succeeded in its goal of providing positive absolute performance with a low correlation to traditional assets. Our position in DWS Disciplined Market Neutral Fund, which holds offsetting weightings on the long and short sides of the market, gained ground. The dollar value of the fund's long positions rose more than the dollar value of its shorts declined, which enabled it to capture a positive "spread" between the outperformance of its highest-rated stocks relative to those it ranked the lowest. However, this positive contribution was somewhat offset by the Global Tactical Asset Allocation strategy, which is designed to add value by taking advantage of short-term mispricings in the global bond and currency markets. •Commodities (Target weighting, 17.75% of assets): In this allocation, which seeks to participate in the returns of the global commodity markets, we held two investments at the close of the period: DWS Enhanced Commodity Strategy Fund and Market Vectors Agribusiness ETF, which invests in the stocks of agriculture-related companies. We also held a position in DWS Gold & Precious Metals Fund, which we eliminated in September of 2012, and iShares S&P Global Timber & Forestry Index Fund, which we sold in March of 2013. Commodities lagged during the past year due to the continued weakness in global economic conditions. Nevertheless, we believe commodities remain an attractive asset class offering a better return profile in inflationary environments, particularly relative to non-inflation-protected bonds. •Real Return(Target weighting, 30% of assets): The purpose of this allocation is to provide a measure of protection against inflation via categories such as real estate, infrastructure and inflation-protected bonds. While inflation has been relatively low in recent years, we believe it has the potential to rise in the years ahead due to the highly accommodative policies of the world's central banks. This was the best-performing segment of the fund during the annual period, thanks to the strong, double-digit returns of DWS RREEF Global Real Estate Securities Fund and DWS RREEF Global Infrastructure Fund. Our position in DWS Global Inflation Fund, which invests in inflation-protected bonds, also closed the year with a healthy gain as the demand for inflation "hedges" offset concerns about rising interest rates. •Currency (Target weighting, 15.5% of assets): Our currency allocation offers exposures to foreign investments, some of which are not denominated in U.S. dollars, in order to provide investors — who typically have large weightings in dollar-denominated assets in the their traditional portfolios — with improved currency diversification. For the majority of the year, this allocation held two investments: DWS Enhanced Emerging Markets Fixed Income Fund and the WisdomTree Emerging Markets Local Debt Fund. Both delivered strong returns amid the continued demand for higher-yielding segments of the bond market. •Opportunistic (Target weighting, 20.25% of assets): This allocation is designed to offer investors exposure to categories that are generally not included in traditional allocations, such as preferred stocks (iShares S&P U.S. Preferred Stock Index ETF), convertible bonds (SPDR Barclays Capital Convertible Securities) and floating-rate notes (DWS Floating Rate Fund). All three investments performed very well in an environment characterized by investors' continued search for investments with above-average yields and the potential to provide an element of protection against rising interest rates. Outlook and Fund Positioning We rebalanced the portfolio late in the first calendar quarter in response to the changing market environment. Our most notable shift was the addition of two new strategies to the portfolio. We initiated a position in PowerShares DB G10 Currency Harvest Fund, which invests in a basket of 10 foreign currencies. In our view, foreign currencies have a relatively attractive risk/return profile when compared with more traditional asset classes such as equities and bonds. In addition, the fund provides added diversification to the portfolio through its exposure to non-U.S.-dollar currencies. Portfolio Allocation as of 3/31/13 Commodities investments seek to provide exposure to hard assets. Real-Return investments seek to provide a measure of inflation protection. Hedge Strategy investments seek to generate returns independent of the broader markets. Currency investments seek to offer exposure to foreign investments, many of which are not denominated in U.S. dollars. Opportunistic investments seek to offer exposure to categories generally not included in investors' allocations. We also added a position in iShares S&P International Preferred Stock Index Fund. We believe preferred stocks — which have certain characteristics of both equities and bonds — provide compelling diversification potential in the current low interest rate environment. This ETF provides an international complement to our existing position in iShares S&P U.S. Preferred Stock Index Fund. "We believe this fund, which offers one-stop access to more than a dozen asset classes, is an excellent way for investors to augment their portfolio diversification." In addition to adding these new investments, we significantly increased the fund's weighting in the WisdomTree Emerging Markets Local Debt Fund. We believe the ETF provides exposure to the higher yields and appreciation potential of local currencies, which stem from the emerging markets' strong economic growth, healthy currency reserves and low external debt. We also increased the fund's weighting in DWS RREEF Global Infrastructure Fund, based on our belief that local infrastructure projects are necessary for long-term economic growth and productivity, particularly in regions that are less developed. We funded these changes through modest reductions to the fund's allocations to commodities, real-estate-related securities, floating-rate bonds and DWS Disciplined Market Neutral Fund. These shifts help demonstrate our ability to maximize return potential and/or reduce risk by moving among stocks, bonds, hard assets and hedge-fund-like strategies, as well as hybrid securities such as preferred stocks and convertible bonds. We believe this fund, which offers one-stop access to more than a dozen asset classes, is an excellent way for investors to augment their portfolio diversification. Effective on or about May 31, 2013, the fund will no longer utilize the GTAA strategy and may instead employ proprietary rules-based currency and interest rate strategies using derivatives. Subadvisor QS Investors, LLC ("QS Investors"), New York, New York, is the subadvisor for the fund. Effective on or about May 31, 2013, QS Investors will no longer serve as subadvisor to the fund and day-to-day portfolio management of the fund will transition to Deutsche Investment Management Americas Inc. Portfolio Management Team Robert Wang, Head of Portfolio Management and Trading, QS Investors Began managing the fund in 2007. • Joined QS Investors in 2010 after 28 years of experience of trading fixed income, foreign exchange and derivative products at Deutsche Asset Management and J.P. Morgan. • BS, The Wharton School, University of Pennsylvania. Thomas Picciochi, Head of Global Tactical Asset Allocation Portfolio Management and Trading, QS Investors Began managing the fund in 2007. • Joined QS Investors in 2010 after 24 years of experience in portfolio management and various research and analysis positions at Deutsche Asset Management, State Street Global Advisors, FPL Energy, Barnett Bank, Trade Finance Corporation and Reserve Financial Management. • BA and MBA, University of Miami. Ellen Tesler, Portfolio Manager, QS Investors Began managing the fund in 2012. • Member of the QS Investors portfolio management and trading group. • Formerly at DB Advisors (2000-2010). Prior to joining DB Advisors, one year as an analyst at Lord Abbett and Company. • BBA and MBA from Pace University. Effective on or about May 31, 2013, the portfolio management team for the fund will be as follows: Pankaj Bhatnagar, PhD, Managing Director Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 2000 with seven years of industry experience; previously, served in Quantitative Strategy roles at Nomura Securities, Credit Suisse and Salomon Brothers. • Portfolio Manager for the Quantitative Group: New York. • Degree in Civil Engineering from Indian Institute of Technology; MBA from Kent State University; PhD in Finance from University of North Carolina at Chapel Hill. Darwei Kung, Director Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001-2004. • Portfolio Manager: New York. • BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The global tactical asset allocation (GTAA) strategy attempts to take advantage of inefficiencies within global bond and currency markets. The strategy is implemented through the use of derivatives, which are contracts or other instruments whose value is based on, for example, indices, currencies or securities. The strategy primarily uses exchange-traded futures contracts and over-the-counter forward currency contracts. The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Barclays U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Exchange traded fund (ETF) is a security that tracks an index or asset like an index fund, but trades like a stock on an exchange. Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. As of March 31, 2013, Class A shares of DWS Alternative Asset Allocation Fund were ranked as follows in the Morningstar Multialternative Funds category: one-year 46/213, and three-year 23/122. Rankings are based on a fund's total return. Performance Summary March 31, 2013 (Unaudited) Class A 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/13 Unadjusted for Sales Charge 6.57% 1.98% 2.56% Adjusted for the Maximum Sales Charge (max 5.75% load) 0.44% 0.78% 1.49% MSCI World Index† 11.86% 2.23% 0.64% Barclays U.S. Aggregate Bond Index† 3.77% 5.47% 6.13% S&P 500® Index† 13.96% 5.81% 3.61% Blended Index† 9.58% 3.72% 2.78% Class C 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/13 Unadjusted for Sales Charge 5.78% 1.23% 1.72% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 5.78% 1.23% 1.72% MSCI World Index† 11.86% 2.23% 0.64% Barclays U.S. Aggregate Bond Index† 3.77% 5.47% 6.13% S&P 500® Index† 13.96% 5.81% 3.61% Blended Index† 9.58% 3.72% 2.78% Class R 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/13 No Sales Charges 6.39% 1.77% 2.33% MSCI World Index† 11.86% 2.23% 0.64% Barclays U.S. Aggregate Bond Index† 3.77% 5.47% 6.13% S&P 500® Index† 13.96% 5.81% 3.61% Blended Index† 9.58% 3.72% 2.78% Class S 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/13 No Sales Charges 6.74% 2.23% 2.74% MSCI World Index† 11.86% 2.23% 0.64% Barclays U.S. Aggregate Bond Index† 3.77% 5.47% 6.13% S&P 500® Index† 13.96% 5.81% 3.61% Blended Index† 9.58% 3.72% 2.78% Institutional Class 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 3/31/13 No Sales Charges 6.87% 2.25% 2.76% MSCI World Index† 11.86% 2.23% 0.64% Barclays U.S. Aggregate Bond Index† 3.77% 5.47% 6.13% S&P 500® Index† 13.96% 5.81% 3.61% Blended Index† 9.58% 3.72% 2.78% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated August 1, 2012 are 2.10%, 2.83%, 4.96%, 1.95% and 1.79% for Class A, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemptions of fund shares. Returns shown for Class R shares for the period prior to its inception on June 1, 2011 are derived from the historical performance of Class A shares of the DWS Alternative Asset Allocation Fund during such periods and have been adjusted to reflect the higher total annual operating expenses. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended March 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on July 31, 2007. The performance shown for each index is for the time period of July 31, 2007 through March 31, 2013, which is based on the performance period of the life of the Fund. † The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the U.S., Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with an average maturity of one year or more. The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Blended Index consists of 70% in the MSCI World Index and 30% in the Barclays U.S. Aggregate Bond Index. Class A Class C Class R Class S Institutional Class Net Asset Value 3/31/13 $ 3/31/12 $ Distribution Information as of 3/31/13 Income Dividends, Twelve Months $ Investment Portfolio as of March 31, 2013 Shares Value ($) Mutual Funds 77.3% DWS Disciplined Market Neutral Fund "Institutional"* (a) DWS Enhanced Commodity Strategy Fund "Institutional" (a) DWS Enhanced Emerging Markets Fixed Income Fund "Institutional" (a) DWS Floating Rate Fund "Institutional" (a) DWS Global Inflation Fund "Institutional" (a) DWS RREEF Global Infrastructure Fund "Institutional" (a) DWS RREEF Global Real Estate Securities Fund "Institutional" (a) Total Mutual Funds (Cost $489,819,665) Exchange-Traded Funds 20.6% iShares S&P International Preferred Stock Index Fund iShares S&P U.S. Preferred Stock Index Fund Market Vectors Agribusiness Fund PowerShares DB G10 Currency Harvest Fund* (b) SPDR Barclays Capital Convertible Securities WisdomTree Emerging Markets Local Debt Fund Total Exchange-Traded Funds (Cost $136,008,392) Cash Equivalents 1.3% Central Cash Management Fund, 0.12% (a) (c) (Cost $9,475,751) % of Net Assets Value ($) Total Investment Portfolio (Cost $635,303,808)† Other Assets and Liabilities, Net Net Assets * Non-income producing security. † The cost for federal income tax purposes was $681,149,363. At March 31, 2013, net unrealized appreciation for all securities based on tax cost was $12,589,125. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $62,631,389 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $50,042,264. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. (b) Affiliated fund managed by DB Commodity Services LLC, a subsidiary of Deutsche Bank AG. (c) The rate shown is the annualized seven-day yield at period end. S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt At March 31, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year Canadian Government Bond CAD 6/19/2013 10 Year U.S. Treasury Note USD 6/19/2013 2 Year U.S. Treasury Note USD 6/28/2013 Federal Republic of Germany Euro-Bund EUR 6/6/2013 71 Federal Republic of Germany Euro-Schatz EUR 6/6/2013 United Kingdom Long Gilt Bond GBP 6/26/2013 31 Total unrealized appreciation At March 31, 2013, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 10 Year Australian Treasury Bond AUD 6/17/2013 ) 10 Year Japanese Government Bond JPY 6/11/2013 53 ) Total unrealized depreciation ) At March 31, 2013, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD AUD 4/26/2013 UBS AG USD GBP 4/26/2013 UBS AG USD JPY 4/26/2013 UBS AG USD CAD 4/26/2013 UBS AG EUR USD 4/26/2013 UBS AG NOK USD 4/26/2013 UBS AG CHF USD 4/26/2013 UBS AG SEK USD 4/26/2013 UBS AG AUD USD 4/26/2013 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD SEK 4/26/2013 ) UBS AG USD NOK 4/26/2013 ) UBS AG USD EUR 4/26/2013 ) UBS AG CAD USD 4/26/2013 ) UBS AG GBP USD 4/26/2013 ) UBS AG NZD USD 4/26/2013 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Mutual Funds $ $
